In an action to recover damages for personal injuries, plaintiff appeals from a judgment dismissing her complaint at the close of her ease, on a trial before the court and a jury. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. On the evidence adduced by plaintiff, this case falls into the category of sidewalk cases, and the questions of defendant’s negligence and plaintiff’s contributory negligence are for the jury. (Mullins v. Siegel-Cooper Co., 183 N. Y. 129, 137; West v. City of New York, 265 id. 139, 144, 145.) It was error to dismiss the complaint. Lazansky, P. J., Carswell, Taylor and Close, JJ., concur; Johnston, J., dissents and votes to affirm the judgment on the ground that plaintiff failed to establish any actionable negligence on the part of the defendant.